Citation Nr: 1431470	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, previously addressed as anxiety and depression secondary to a service-connected disability and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a cardiovascular disorder, previously addressed as aortic valve disease with bradycardia, arrhythmia, and left bundle branch block. 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine. 

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee. 

5.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.  A review of the record reveals that a May 2007 rating decision denied entitlement to service connection for anxiety and depression secondary to a service-connected disability and that a December 2007 rating decision denied entitlement to service connection for PTSD. In a June 2007 statement the Veteran requested that his PTSD claim be reconsidered.  At that time a claim for PTSD had not yet been filed; it appears that the Veteran might have been referring to his depression and anxiety claim.  After the December 2007 rating decision denying service connection for PTSD the Veteran submitted a "claim" for PTSD again in September 2008 within one year of this decision.  The Board construes the Veteran's statements as attempting to continue his appeal with respect to these disabilities and will treat these as claims on the merits, rather than claims that had been previously denied in final rating decisions.

Similarly the RO denied entitlement to a compensable evaluation for hearing loss in the December 2007 rating decision.  The Veteran submitted another "claim" for increased rating for hearing loss in September 2008 before the December 2007 rating decision had become final.  Therefore the Board will consider that the December 2007 rating decision is the decision on appeal with respect to the hearing loss claim, as well.

In January 2009 the RO, in pertinent part, denied increased ratings for disabilities of the back and left knee.  The Board also notes that the January 2009 rating decision denied reopening a service connection claim for aortic valve disease with bradycardia, arrhythmia, and left bundle branch block, but that a review of the available record does not include a prior service connection determination as to this matter.  A November 1992 rating decision, however, listed this disorder as a nonservice-connected disability in an adjudication of entitlement to nonservice-connected disability pension benefits. Therefore, the issue for appellate review for a cardiovascular disorder does not require new and material evidence and must be adjudicated, de novo, on the merits. 

The issues on appeal were previously remanded by the Board for additional development in July 2011.  The case is now returned for appellate review.  

The issue of entitlement to an increased rating for neuropathy and nerve damage of the bilateral lower extremities has been raised by the record via testimony submitted by the Veteran at the April 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for an acquired psychiatric disorder and cardiovascular disorder, as well as the increased rating claim for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 55 degrees with findings of degenerative joint disease.

2.  The Veteran's bilateral hearing loss is manifested by no more than Level II hearing in each ear, with speech recognition scores no lower than 88 percent.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for thoracolumbar spine strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an evaluation in excess of 0 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in February 2007 and September 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In addition the February 2007 and September 2008 letters informed the Veteran of how VA determines a disability rating and effective date if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and also afforded VA examinations in August 2007, October 2008, and August 2011 to assess the disabilities on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extraschedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

Here, the October 2008 QTC audiology examiner failed to address the functional effects of the Veteran's hearing loss, but the August 2007 VA examination report adequately addresses this issue.  The VA audiology examiner in August 2007 noted that the Veteran's bilateral hearing loss affected the Veteran's ability to hear in a group and on the telephone.  The most recent August 2011 VA examination noted that there was no impact from the Veteran's hearing loss on his ordinary conditions of daily life including the ability to work.  Therefore, while the October 2008 QTC audiology examination is defective under Martinak, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b). 

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his initial rating claim for hearing loss.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating claim and sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran also volunteered his treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A.  Back Disability

Entitlement to service connection for a back disability was originally granted in a May 1971 rating decision with a 10 percent rating assigned.  A May 2007 rating decision granted an increased rating of 20 percent for the back disability, effective January 31, 2007.  

The Veteran filed his present increased rating claim in September 2008.  He testified at his Board hearing in April 2011 that he struggles primarily with prolonged sitting and is no longer able to do yardwork due to his back disability.  He also mentioned that he put in a ramp in his house, in part, because of his falling, which he suggested was a result of his back disability.

The Veteran's lumbar spine disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2013).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

An October 2008 QTC examination report shows forward flexion was to 75 degrees and extension was to 8 degrees, with pain occurring at these degrees.  Joint function was additionally limited by 20 degrees in flexion following repetitive use due to pain, fatigue, lack of endurance, and pain.  Thus, forward flexion would be to 55 degrees.

An August 2011 VA examination report shows that the Veteran complained that his back pain had progressively worsened since his last examination to the point that he was unable to walk for exercise.  On physical examination forward flexion was to 60 degrees with pain at 60 degrees.  Extension was to 30 degrees with pain at 30 degrees.  With repetition in range of motion there was no change in function noted.

These findings demonstrate that the Veteran is not entitled to a rating higher than 20 percent for his lumbar spine disability.  None of the objective findings demonstrate forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 20 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Here, recent examination showed no additional loss of motion after repetition; most of the evidence of record shows forward flexion to at least 55 to 60 degrees with painful motion at the extremes.

The Veteran does not have intervertebral disc syndrome.  Therefore, a rating based on incapacitating episodes is not warranted.  There is objective evidence of radiculopathy or other neurological impairment in the lower extremities as a result of the lumbar spine disability.  However, the RO granted service connection for this disability in May 2007 and it is not presently on appeal; but is referred to the RO for adjudication, as noted in the introduction.

The Veteran genuinely believes that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent is not warranted for the thoracolumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Hearing Loss

The RO originally granted service connection for bilateral hearing loss in October 2001.  The Veteran has a noncompensable (i.e., 0 percent) rating for his hearing loss disability.  He seeks an increased rating.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2013).  This diagnostic code sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the nonservice-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

On the authorized VA audiological evaluation in August 2007, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
25
23
LEFT
25
20
25
30
25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

The results of the August 2007 audiogram show an average puretone threshold of 23 decibels in the right ear with speech recognition ability of 88 percent, and 25 in the left ear with speech recognition ability of 92 percent.  Exceptional patterns of hearing loss are not shown in either ear, pursuant to 38 C.F.R. § 4.86(a), as each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is not 55 decibels or more; nor is puretone threshold at 30 dB at 1000 Hz and 70 dB at 2000 Hz.  Table VI indicates a numeric designation of II for the right ear and I for the left ear.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.


On the authorized QTC audiological evaluation in October 2008, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
45
55
39
LEFT
30
40
45
50
41

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  

The results of the October 2008 audiogram show an average puretone threshold of 39 decibels in the right ear with speech recognition ability of 88 percent, and 41 in the left ear with speech recognition ability of 88 percent.  Again, exceptional patterns of hearing loss are not shown in either ear, pursuant to 38 C.F.R. § 4.86(a).  Table VI indicates a numeric designation of II for both ears.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

Finally, on the authorized VA audiological evaluation in August 2011, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
25
22
LEFT
30
20
25
30
26

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

The results of the August 2011 audiogram show an average puretone threshold of 22 decibels in the right ear with speech recognition ability of 100 percent, and 26 in the left ear with speech recognition ability of 96 percent.  Exceptional patterns of hearing loss are not shown in either ear, pursuant to 38 C.F.R. § 4.86(a).  In fact, a hearing loss disability for VA purposes is not actually shown by the August 2011 audiogram.  See 38 C.F.R. § 3.385 (For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.)  Table VI indicates a numeric designation of I for both ears.  The point of intersection on Table VII reflects the level of hearing loss is consistent with a 0 percent evaluation.

The Veteran asserts that he is entitled to a higher rating for his bilateral hearing loss disability because he has difficulty hearing what people are saying in groups and over the telephone.  To the extent that his hearing is impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The medical evidence does not support the assignment of a rating higher than 0 percent for the bilateral hearing loss.  To the extent that the Veteran asserts entitlement to a higher rating for his hearing loss, while the Board acknowledges the Veteran's complaints, entitlement to an evaluation in excess of 0 has not been demonstrated in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for bilateral hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's back disability causes functional impairment due to pain.  The August 2007 VA examination report also noted that the Veteran had difficulty hearing others in groups and over the telephone.  None of these factors, however, denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  




ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine is denied. 

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran should be afforded a VA examination concerning his service connection claim for a psychiatric disorder.  A February 1970 service treatment report noted the possibility of a psychiatric disorder; a March 1973 VA hospital discharge report noted a diagnosis of anxiety neurosis; an October 1974 VA examination included a diagnosis of psychoneurotic anxiety reaction; and a VA list of current medical disorders included a diagnosis of depression.  As the record demonstrates intermittent treatment since service, an examination and opinion is warranted to determine whether his present psychiatric disorder first manifested during military service.  

As to the service connection claim for a cardiovascular disorder, an examination and opinion was provided in August 2011, but the examiner did not consider the Veteran's medical history.  The examiner essentially found that there was no relationship between the Veteran's present heart disease and service because the medical evidence did not demonstrate ischemic heart disease until 1999.  However, the record shows that a September 1969 X-ray examination report noted symptoms of chest pain and a provisional diagnosis of tachycardia.  The examination findings were within normal limits. VA hospital records dated from February to March 1973 included a discharge diagnosis of probable aortic valve disease, etiology undetermined.  A private medical statement dated in July 1977 noted that electrocardiogram (EKG) studies within the past few weeks revealed changes consistent with myocardial ischemia and possible peri-myocarditis.  In testimony provided in support of the claim the Veteran reported that he was first informed that he had high blood pressure in 1971 and he stated he had a heart attack in 1971 or 1972.  As it does not appear that the examiner considered this evidence in her opinion, a supplemental opinion is warranted.

Regarding the left knee disability, the August 2011 VA examination report addressing the knees did not include a finding of whether there was additional functional impairment due to pain, fatigability, weakness, or incoordination after repetitive movement.  This must be remedied on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain or associate with the claims file all relevant VA treatment records from the VAMC in Oklahoma City pertaining to mental health treatment, knees, and cardiovascular health dated since October 2011.

2.  After the above development has been conducted, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., depression, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should specifically review all relevant treatment history of the Veteran dated since his military service in February 1970 to present, including the February 1970 treatment record in service noting a possibility of psychiatric disorder, a March 1973 VA hospital discharge report noting a diagnosis of anxiety neurosis, an October 1974 VA examination, which included a diagnosis of psychoneurotic anxiety reaction, and his current diagnosis of depression and any other diagnosed disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Return the claims folder to the examiner who provided the August 2011 VA cardiovascular examination.  If this examiner is no longer available to complete an addendum opinion, the Veteran should be scheduled for a new VA examination by a clinician with relevant experience to ascertain the origins or etiology of his heart disability.  The claims folders are to be provided to the examiner for review in conjunction with the examination (if the examination is warranted) and the examination report should reflect that the examiner reviewed the claims folders.  

After a review of the claims folders and an examination of the Veteran (if warranted), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury.  

The examiner should specifically review all relevant treatment history of the Veteran dated since his military service in September 1969 to present, including the x-ray examination in service noting symptoms of chest pain and a provisional diagnosis of tachycardia, VA hospital records dated from February to March 1973 including a discharge diagnosis of probable aortic valve disease, etiology undetermined, a private medical statement dated in July 1977 noting that electrocardiogram (EKG) studies within the past few weeks revealed changes consistent with myocardial ischemia and possible peri-myocarditis, and the Veteran's testimony provided in support of the claim that he was first informed that he had high blood pressure in 1971 and he stated he had a heart attack in 1971 or 1972.  

4.  Schedule the Veteran for a VA orthopedic examination to address the present severity of his left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the left knee joint.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative joint disease of the left knee.

In addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the left knee, please state to what degree.

In conducting range of motion testing of the left knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


